Citation Nr: 1139566	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-36 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1972 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board notes that the Veteran's claim of entitlement to service connection for depression and anxiety was previously denied in a December 2004 rating decision.   However, the evidence associated with the claims file since the issuance of such previous denial includes additional service personnel records, which were received in November 2006.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) .  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

In the instant case, the Board finds that the newly received service personnel records contain additional information regarding the circumstances surrounding the appellant's confinement during service.  In this regard, the Board notes that copies of the appellant's service personnel records, which he submitted, were considered in the December 2004 rating decision.  However, the complete set of his service personnel records received in November 2006 includes additional information regarding his confinement.  Therefore, the newly received service personnel records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the appellant's claim will be reviewed on a de novo basis. 

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for depression and anxiety and, later, entitlement to service connection for posttraumatic stress disorder (PTSD), to include depression and anxiety.  However, the medical evidence of record reveals diagnoses of additional acquired psychiatric disorders, to include mood disorder, schizoaffective disorder, panic disorder with agoraphobia, and depression.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

The appellant and his friend provided testimony before the undersigned Veterans Law Judge sitting at the RO in December 2010; a transcript of the hearing has been associated with the appellant's claims file.  

This case was previously before the Board in March 2011, at which time the Board remanded the claim for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's diagnosed PTSD has been medically attributed to a stressor that he experienced in service.



CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder, to include PTSD, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999). 

Because the Veteran is alleging physical abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

Examples of behavior changes that might indicate a stressor include (but are not limited to):  visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  That approach has been codified at 38 C.F.R. § 3.304(f)(3) (2010).  Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

The Board is mindful of the fact that Veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current psychiatric disorder, to include PTSD, is related to stressors he experienced in service.  Specifically, he contends that his mental health was adversely affected when he was confined in a Marine jail pending disciplinary action.  

Service personnel records reflect that the Veteran was absent without leave from August 15, 1972, until September 18, 1972.  Such also show that he was transferred to the Great Lakes, Illinois, facility from the Bremerton, Washington, facility on October 3, 1972.  The Veteran was placed in confinement on October 4, 1972, for safekeeping pending disciplinary action.  He was given a summary court-martial on October 20, 1972, which resulted in restriction to the limits of his duty station for 30 days.  On September 1972 psychiatric evaluation, the Veteran reported that he had joined the service in order to provide for and to impress his wife, who was emotionally abusive and had had affairs with other men.  Upon enlistment and training, however, he underwent "absolute hell," in that he found himself taking constant orders and having little freedom.  He realized enlisting in service was a mistake and desired to separate from service in order to find a job and divorce his wife.  The psychiatrist found the Veteran's view of his disastrous enlistment to be irrational, but that the Veteran was in a state of depression and anxiety that made him unable to adjust to life in service.  He diagnosed the Veteran with a personality disorder with gross immaturity and emotional instability, patterns of impulsivity and impaired judgment.  He was determined not to be suitable for Navy service.  Following psychiatric evaluation, it was recommended that he undergo an administrative discharge from service, with a diagnosis of passive-dependant personality.  At the same time, it was found unlikely that his personality deficiencies would be ameliorated by prolonged confinement, but rather, it was possible that such action would have a "deleterious effect on his mental health."  He received an honorable discharge in November 1972.  

The appellant's service treatment records are negative for any complaints, treatment, or diagnoses referable to an acquired psychiatric disorder. 

In an effort to substantiate the appellant's allegations pertaining to the circumstances surrounding his confinement, the AOJ requested any relevant information from the Naval Criminal Investigative Service  and the Office of the Judge Advocate General of the Department of the Navy; however, in August 2009 and October 2009, respectively, the AOJ received negative replies. 

In this case, the Veteran has been shown to carry psychiatric diagnoses including PTSD, a schizoaffective disorder, and a personality disorder.  Although the Board has reviewed in detail the three volumes of lay and medical evidence in this case, the Board will focus on the evidence that addresses whether these conditions, termed as an acquired psychiatric disability, to include PTSD, are related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Post-service treatment records reflect that in 2004, the Veteran began treatment for PTSD at the VA.  In August 2004, he reported that while in service, he had had an encounter with another serviceman that resulted in a fist fight.  He stated that he had had no previous or subsequent history of violence.  His depression and PTSD were assessed as severe.  On November 2004 psychiatric evaluation, the Veteran reported that he had been hearing voices in his head since the age of 19.  He reported that in the 1970s, he had undergone psychiatric care and at that time was assessed to be violent and out of control.  He had previous psychiatric hospitalizations in the early 1990s due to depression.  He reported that he had been prescribed Prozac for many years.  He stated that growing up, his father had been physically abusive when he was intoxicated.  He stated that while serving in the Navy, he had gone AWOL a number of times out of paranoia related to his girlfriend.  He eventually turned himself in and was confined.  During his confinement, he was beaten by the prison guards.  He elaborated that the prison guards had kicked him and knocked him around, and that at one point, out of self-defense, he pushed a bed on a guard and seriously injured him.  He was and told that the guard had died from the altercation, when he was instead seriously injured.  He stated that he had been placed in solitary confinement and was known as a "mental case."  He stated that the food was rotten and he was always in handcuffs.  Mental status examination reflected that the Veteran had a thought disorder.  He heard voices in his head but was able to ignore them.  He suffered from paranoia and lived in isolated lifestyle.  He had had six previous marriages but was not in a relationship.  The impression included various diagnoses, to include schizoaffective disorder and PTSD related to childhood physical abuse and alleged military events.  A December 2004 records reflects that the Veteran's depression had increased since the recent death of his brother.  He had suicidal and homicidal ideations related to the depression, as well as anxiety and panic attacks.  He also had ongoing nightmares related to his military experience. 

In November 2006, the Veteran's girlfriend submitted a statement that the Veteran often felt extremely anxious and paranoid, being convinced that the military was out to get him due to an event that had occurred when he was confined in the brig in service.  He stated that he felt like his "insides [were] shaking like an earthquake" during those episodes.  

In November 2006, the Veteran submitted a statement further clarifying the stressor event, stating that while confined at the brig in Great Lakes, Illinois, he had seriously injured a guard out of self-defense and was then placed in solitary confinement.  He was then repeatedly told that he had killed the guard and would spend the rest of his life in prison.  A number of days later, he learned that the guard had not died, and the Veteran was subsequently discharged from service.

In July 2007, the Veteran submitted copies of many letters that he wrote to his wife while in service.  Those letters document his time in service, from training camp to his confinement.  The letters reflect that in October 1972, the Veteran was imprisoned.  He wrote that he would be imprisoned for one and a half months.  He wrote that the following day, he would be handcuffed and marched to see a counselor on base.  He stated that it was all ridiculous and a "mental blow."  Later that month, he wrote that he was in solitary confinement.  He stated that he was having terrible nightmares.  In another letter, the Veteran stated that it was taking him longer to calm down before going to sleep at night.  His nightmares were becoming more and more realistic.  He stated that his memory was fading.  In another letter, he stated that he was feeling very depressed.  He stated that his lawyer had told him that he would have to stay in confinement for another thirty days.  In another letter, he stated that would start talking in his head about a story that "no one has ever heard of."  He stated that being confined was really starting to affect him.  In another letter, he stated that he finally received a toothbrush after not being able to brush his teeth for two weeks.  He stated that he did not know when he was going to be released.  Many following letters reflect that Veteran's anxiety about his release date.  The letters do not state for what offense the Veteran was imprisoned, nor do they mention any physical altercation that might have occurred while the Veteran was imprisoned, but rather, the letters focus on the Veteran's hopes to be released from prison and to rejoin his wife at home.  

VA treatment records reflect that in May 2006, the Veteran's psychiatrist stated that the Veteran currently suffered from significant anxiety.  His diagnoses were mood disorder, not otherwise specified, and a mixed personality disorder.  On May 2007 psychiatric evaluation, the Veteran reported a history of depression since leaving service, with a worsening of symptoms since 2006.  He reported consistent nightmares related to his experiences in the Navy.  He stated that while imprisoned in service, he felt very aware that he was in a cage, and that since then, he was very preoccupied with being watched by others.  He had auditory hallucinations and would hear five voices in his head.  Personality Assessment Inventory testing revealed significant psychological distress and turmoil.  Thorough analysis of the testing results showed the presence of schizoaffective disorder, PTSD, somatization disorder, and cognitive disorder, not otherwise specified.  Treatment records dated in 2007 and 2008 reflect that his psychiatric diagnoses were mood disorder, not otherwise specified, with significant anxious features, and psychotic disorder, not otherwise specified, verses schizoaffective disorder, rule out PTSD.  

At his December 2010 travel board hearing, and in an accompanying statement, the Veteran reported that while he was confined in service, he was forced to sit on his bed or stand at attention for many hours at a time.  His ability to read and write were restricted and he was verbally harassed.  When he was in solitary confinement, he was taunted and could not leave without a gun pointed at his back.  Since the confinement, he had suffered from depression, anxiety, fear, anger, and paranoia.  He felt paranoid and felt that the military or police was watching him.  He felt so much rage that he would stay at home and confine himself so that he would not harm someone else.  

VA psychiatric treatment records dated in 2010 and 2011 reflect similar worries, complaints, and stressors.  The Veteran continued to suffer from depression and suicidal thoughts, as well as paranoia and isolative behavior. 

On June 2011 VA psychiatric examination, the Veteran reported that six days following entrance into service, he was diagnosed with pneumonia.  However, he had felt that he was not receiving adequate treatment and so he went AWOL and returned home for treatment.  He stated that when he felt better, he returned to the military but was placed in a holding cell with 40 other trainees.  At that time, fights ensued and he fought with one particular marine.  He knocked the marine down and crushed his head.  After that, he was restrained and placed in the brig and then solitary confinement.  He stayed in solitary confinement for six weeks.  He stated that he first sought psychiatric treatment in 1985 as requested by his mother.  He had started treatment with the VA in 2004 due to paranoia of feeling followed by the military authorities and the civilian police.  He still felt that he was being followed and that the military was dictating his "process in life" in order to find that he did something wrong and "cancel his [Social Security Disability]."  Following service, he had been jailed for one day for not paying child support, however, he had no other pertinent legal history.  Following mental status examination, the examiner diagnosed the Veteran with schizoaffective disorder, depressive type, and PTSD, mild to moderate.  The examiner stated that the Veteran showed clear indications of hallucinations and delusions which were fundamentally related to his claimed stressors while being held in confinement after returning from AWOL.  When reviewing the claims file, it appeared that his schizoaffective disorder had emerged over the previous 20 years.  The content of his psychotic features appeared to relate to his military service, and in particular, to the trauma that he experienced in solitary confinement.  The examiner concluded that his schizoaffective disorder was not related to his service because the condition most likely emerged 20 years after separation from service and that condition was not ordinarily thought to be related to stressors or trauma.  However, his diagnosis of PTSD was based upon his endorsement of such symptoms.  His PTSD was intertwined with his schizoaffective disorder.  The examiner felt that one could not conclude that his PTSD symptoms were unrelated to his experiences in service, and thus, it was at least as likely as not that the Veteran's PTSD symptoms were related to his military stressors.  

In this case, the Veteran's confinement while in service is documented in his official service personnel records.  Additionally, the Veteran has submitted letters written to his girlfriend while he was imprisoned, describing his experiences.  These letters show a return address from a pre-trial confinement center in Great Lakes, Illinois, and are date-stamped by the United States Postal Service.  Thus, there is no reason to doubt the authenticity of the letters.  Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim that he was confined while in service and that such confinement lasted for at least thirty days, or for a considerable amount of time.  Thus, in finding that the Veteran was indeed confined for an extended period of time, the Board also finds credible the Veteran's described experiences in confinement, including being harassed by guards, being placed in solitary confinement, and engaging in a fight with another service member.    Thus, although there is no documentation of the contended altercation with another service member, the Board finds the Veteran's statements to be credible as to the circumstances of his confinement and harassment while confined.  In that regard, the Veteran's description of the altercation, and having been told that he had killed the service member, has been consistent without exception.  Furthermore, VA medical professionals have determined that the experiences the Veteran underwent while confined were of the very nature of that contemplated in the regulations regarding service connection for PTSD.  

Accordingly, the Board finds that the credible evidence of record reflects that the Veteran was confined while in service, that during such confinement he experienced stressors that affected his mental stability, and that following service, he has been diagnosed with PTSD based upon those stressors.  Most significantly, the June 2011 VA examiner concluded that it was as likely as not that the Veteran's current PTSD was due to the stressors he described in service.

Therefore, resolving all reasonable doubt in favor of the Veteran, and absent any probative evidence to the contrary, the Board finds that the criteria for service connection for PTSD are met and service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


